

114 HRES 925 IH: Expressing the sense of the House of Representatives regarding the vital role the Civil Air Patrol has played, and continues to play, in supporting the homeland security and national defense of the United States.
U.S. House of Representatives
2016-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 925IN THE HOUSE OF REPRESENTATIVESNovember 16, 2016Mr. Hanna (for himself, Mr. Dent, Mr. Kind, Mr. Israel, Mr. Graves of Missouri, Mr. McCaul, Ms. Kaptur, Mr. Abraham, Mr. Larsen of Washington, Mr. Amodei, Mr. Costello of Pennsylvania, Mr. Coffman, Mr. Katko, Mr. LoBiondo, Mr. Young of Alaska, Mr. Lance, Mr. Jones, Mr. Gibson, Mrs. Roby, Mr. McKinley, Mr. Kilmer, Mr. Walz, Ms. Edwards, Ms. Stefanik, Ms. Sinema, Ms. Norton, Ms. McCollum, Mr. Bridenstine, Mr. Brady of Pennsylvania, Mr. Payne, Ms. Bordallo, Mr. Ryan of Ohio, Mr. Garamendi, Mr. Danny K. Davis of Illinois, Ms. Brownley of California, Mr. Donovan, Mr. Stewart, Mr. Lipinski, Mrs. Lawrence, Mr. Veasey, Mr. Peterson, Mr. Costa, Mr. Carson of Indiana, Ms. Gabbard, Mr. Tonko, Mr. Mica, Mr. DesJarlais, Mr. Marino, Mr. Meehan, Mr. Cramer, Mr. Heck of Nevada, Mr. Reichert, Mr. Pocan, Mr. Serrano, Mr. Stivers, Mr. Sires, Mr. Bishop of Georgia, Mrs. Comstock, Mr. Rokita, and Mr. Hudson) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the House of Representatives regarding the vital role the Civil Air Patrol
			 has played, and continues to play, in supporting the homeland security and
			 national defense of the United States.
	
 Whereas, on December 1, 1941, a new civil defense organization known as the Civil Air Patrol was founded, which was to rely on volunteer civilian aviators who would fly in support of the homeland security of the United States;
 Whereas with the attack on Pearl Harbor six days later and the United States entry into World War II, the Civil Air Patrol would find itself serving the Nation in ways that were not imagined at the time of its conception;
 Whereas the Civil Air Patrol initially engaged in coastal patrol operations that were deemed critical to the United States war effort, piloting aircraft that in total flew 24 million miles over 18 months, reported 173 possible enemy submarines, and dropped 82 bombs or depth charges;
 Whereas Civil Air Patrol civilian volunteers flew privately owned light aircraft armed with military bombs at their own expense, often at low altitude, in bad weather, and 60 miles or more from shore;
 Whereas Civil Air Patrol volunteers undertook other vital World War II missions nationwide, which included border patrols, search and rescue operations, courier and cargo services, and air defense and pilot training;
 Whereas, unlike many organizations at the time, the Civil Air Patrol welcomed women into its ranks to fly, with over half of the women later joining the Women’s Airforce Service Pilots (WASP) after having first flown with the Civil Air Patrol;
 Whereas the Civil Air Patrol was open to all interested pilots, which allowed African-Americans an opportunity to serve and fly for their Nation well before the adoption of an integrated Armed Forces;
 Whereas today the Civil Air Patrol continues its critical mission in service to the United States, now as a vital partner for the Air Force, serving as its auxiliary force and, since 2015, as an official component of its total force;
 Whereas the Civil Air Patrol remains one of the Nation’s premier inland search and rescue organizations, and was credited with saving 69 lives through search and rescue operations in 2015;
 Whereas the Civil Air Patrol continues to fulfill many other vital missions, including helping to train interceptor pilots and unmanned aerial vehicle operators under realistic conditions, aerial observation missions, counterdrug operations, disaster relief support, live organ transport, aerospace education, cadet programs, and Reserve Officer Training Corps orientation flights;
 Whereas the continued work of the Civil Air Patrol’s all-volunteer force offers vital support to homeland security and defense missions; and
 Whereas the Civil Air Patrol’s weekly youth and aerospace education programs continue to introduce young students to the field of aviation and instill within them the values of national service and personal responsibility: Now, therefore, be it
	
 That the House of Representatives— (1)applauds the Civil Air Patrol for 75 years of continuous service in times of peace and war;
 (2)recognizes the critical emergency services, training support, and mission capabilities that the Civil Air Patrol offers State and national homeland security agencies as well as the United States Armed Forces; and
 (3)commends the Civil Air Patrol’s more than 23,500 youth and 32,500 adult volunteers who hail from a range of professions across the country and dedicate their time to the service of their communities and the United States.
			